DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 and 20 both recite a formula reciting the variable “m.”  However, “m” is not defined in the claim, therefore the scope of the claim is unclear.  For purposes of further examination, “m” is being interpreted as being an integer from 1-10 as supported by instant claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites the formula wherein each of the fluoroaryl groups may be substituted at the 4 position when m is greater than 1 (straight in a line).  However, claim 8, which depends from claim 1, broadens the definition of the formula by allowing a fluroaryl to be substituted at the 3 position (i.e. not straight in a line) (formula at far right).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (“New Symmetrically substituted 1,3,5-triazines as host compounds for channel-type inclusion formation” CrysEngComm, 2012, 14, Pgs. 768-770).
Berger et al. teaches a compound of the following structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


(Fig. 1; Table 1, Product 10). Such a compound reads on the compounds of claims 1-6 and 8-10 wherein G is 2,4,6-triphenyl-1,3,5-triazine (a triazine substituted by three phenyl groups) and m is 1, and n is 3 and R1-3 are hydrogen.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise (US Pub. No. 2004/0036077).
Regarding Claims 1-5 and 7-10:  Ise teaches a compound of the structure: 

    PNG
    media_image2.png
    657
    693
    media_image2.png
    Greyscale

(Pg. 5).  Such a compound reads on a compound of claims 1-5 and 7-10 wherein G is 2,4,6-triphenyl-1,3,5-triazine substituted by fluorine (R1-3 are fluorine), n is 3, m is 2, and.
	Regarding Claims 1-6 and 8-10:  Ise alternatively teaches a compound of the structure:


    PNG
    media_image3.png
    461
    502
    media_image3.png
    Greyscale

(Pg. 4).  Such a compound reads on a compound of claims 1-6 and 8-10 wherein G is 2,4,6-triphenyl-1,3,5-triazine substituted by fluorine (R1-3 are fluorine), n is 3, m is 1, and R1-3 are halogen.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuyoshi et al. (JP 2004-022334A).
Mitsuyoshi et al. teaches a compound of the following structure:

    PNG
    media_image4.png
    430
    430
    media_image4.png
    Greyscale

(Pg. 17).  Such a compound reads on a compound of claims 1-6 and 8-10 wherein G is 2,4,6-triphenyl-1,3,5-triazine, n is 6, m is 1, and R1-3 are hydrogen.

Claim(s) 12-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuyoshi et al. (JP 2004-022334A and English machine translation of JP 2004-022334A).
Regarding Claim 12:  Mitsuyoshi et al. teaches an organic electroluminescent device (organic light emitting device) comprising an anode, a cathode, and an organic layer between the anode and cathode comprising a compound such as:

    PNG
    media_image4.png
    430
    430
    media_image4.png
    Greyscale

(Pg. 1; Pg. 3, [0019]-[0020] of English machine translation; Pg. 12 of JP 2004-022334A).  Such a compound reads on a compound of claim 12 wherein G is 2,4,6-triphenyl-1,3,5-triazine, n is 6, and m is 1.  
	Regarding Claims 13, 17, and 18:  Mitsuyoshi et al. teaches that the layer comprising the compound is a host compound in a light emitting layer (Pg. 3, [0020] of English machine translation).
	Regarding Claim 14:  Mitsuyoshi et al. teaches that the light emitting layer comprises a phosphorescent compound for example Ir-1 reading on the dopant as claimed (Pg. 7 of JP 2004-022334A; Pg. 3, [0013]; [0020] of English machine translation).
	Regarding Claim 16:  Mitsuyoshi et al. teaches that the compound is contained in the electron transport layer (Pg. 3, [0019] of English machine translation).
	Regarding Claim 19:  Mitsuyoshi et al. teaches that the OLED is present in a display device (consumer product) (Pg. 1 of English machine translation).

Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise (US Pub. No. 2004/0036077).
Regarding Claim 12:  Ise teaches an organic light emitting element (organic light emitting device) comprising organic layer disposed between an anode and a cathode, wherein the organic layer comprises a compound such as:


    PNG
    media_image3.png
    461
    502
    media_image3.png
    Greyscale


 ([0003]; [0013]; [0016]; Pg. 4; [0046]).  Such a compound reads on a compound of claim 12 wherein G is 2,4,6-triphenyl-1,3,5-triazine substituted by fluorine, n is 3, and m is 1.  
	Regarding Claims 13, 17, and 18:  Ise teaches the compound as a host material in a light emitting layer ([0044]).
	Regarding Claim 14:  Ise teaches the light emitting layer comprising a transition metal complex such as an iridium complex ([0042]; Pg. 10, compound b).
	Regarding Claim 15:  Ise teaches that the compound may be used as hole obstructing material (blocking material in a blocking layer) ([0044]).
	Regarding Claim 16:  Ise teaches that the compound may be material in a transport material in an electron transport layer ([0044]; [0052]).
	Regarding Claim 19:  Ise teaches that the element is present in a display device (consumer product) ([0077]).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (“New Symmetrically substituted 1,3,5-triazines as host compounds for channel-type inclusion formation” CrysEngComm, 2012, 14, Pgs. 768-770).
Berger et al. teaches a compound of the following structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


(Fig. 1; Table 1, Product 10). Such a compound reads on the compounds of claim 20 wherein G is 2,4,6-triphenyl-1,3,5-triazine, m is 1, and n is 3.  Furthermore, such a compound is synthesized in the presence of other components, it will be present as a formulation (Pg. 768, Col. 1; Fig. 1).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuyoshi et al. (JP 2004-022334A and English machine translation of JP 2004-022334A).
Mitsuyoshi et al. teaches an organic electroluminescent device (organic light emitting device) comprising an anode, a cathode, and an organic layer between the anode and cathode comprising a compound such as:

    PNG
    media_image4.png
    430
    430
    media_image4.png
    Greyscale

(Pg. 1; Pg. 3, [0019]-[0020] of English machine translation; Pg. 12 of JP 2004-022334A).  Such a compound reads on a compound of claim 12 wherein G is 2,4,6-triphenyl-1,3,5-triazine, n is 6, and m is 1.  Mitsuyoshi et al. teaches that the layer comprising the compound is a host compound in a light emitting layer (Pg. 3, [0020] of English machine translation).  Mitsuyoshi et al. teaches that the light emitting layer further comprises a phosphorescent compound, thus reading on a formulation (Pg. 7 of JP 2004-022334A; Pg. 3, [0013]; [0020] of English machine translation).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise (US Pub. No. 2004/0036077).
Ise teaches an organic light emitting element (organic light emitting device) comprising organic layer disposed between an anode and a cathode, wherein the organic layer comprises a compound such as:


    PNG
    media_image3.png
    461
    502
    media_image3.png
    Greyscale


 ([0003]; [0013]; [0016]; Pg. 4; [0046]).  Such a compound reads on a compound of claim 12 wherein G is 2,4,6-triphenyl-1,3,5-triazine, n is 3, and m is 1.  Ise teaches the compound as a host material in a light emitting layer ([0044]).  Ise teaches the light emitting layer further comprising a transition metal complex such as an iridium complex thus reading on a formulation ([0042]; Pg. 10, compound b).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,024,808. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 11,024,808. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially similar compounds, formulations, and OLEDs.  The claims differ in that the instant claims claim a broader range of compounds wherein the organic group G may be a group other than that in the 11,024,808 claims.  However, the 11,024,808 claims still anticipate the instant claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 7, 2022